Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: In the Remarks filed 02/13/2022, Applicant amended independent claim 1 and cancelled dependent claim 28. Claims 1-2, 4-5, 20-27 and 30 are presenting pending in the application. The prior art of record does not teach, or otherwise render obvious, the claimed invention as recited in independent claim 1 comprising, inter alia, an endoscope comprising a handle at the proximal end, the handle comprising a middle section and a proximal end opposite a distal end, the middle section extending between the proximal end and the distal end of the handle, the middle section comprising an external surface including a first surface opposite a recess surface defining a recess; wherein the recess is sized and shaped to accommodate a cylindrical body of the syringe when said syringe is attached to the connector, the cylindrical body of the syringe having a near side located, in use, facing the recess surface and a far side opposite the near side, the recess surface having an elongate concave arcuate shape configured to receive the near side of the cylindrical body of the syringe; wherein the handle is devoid of structure extending along the middle section opposite the recess surface and the first surface; and wherein the recess is provided in an orientation and location allowing the operator to simultaneously grip with one hand the handle and the cylindrical body of the syringe, placed in the recess, with the palm of the hand resting on the first surface and at least one finger wrapping around, and resting on, the far side of the cylinder directly opposite the recess surface, in combination with the other elements of the claim. Although Saadat teaches an endoscope having a syringe connected to a recess in the handle, the syringe is enclosed by the handle. Similarly, the syringe of Baba is enclosed in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        



/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795